Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Pool on 7/15/2022.

The application has been amended as follows: 
In claim 1, line 21 “the tissue anchors” was replaced with ---at least one tissue anchor---.
In claim 1, line 23 “tissue anchor” was replaced with ---at least one tissue anchor---.
In claim 1, line 25 “the tissue anchors” was replaced with ---at least one tissue anchor---.
In claim 1, line 26 “the tissue anchor” was replaced with ---each at least one tissue anchor---.
In claim 1, line 29 “its opening” was replaced with ---an opening of the annuloplasty ring---.
In claim 4 line 1-2, “the tissue anchor has a carrier disk, a coil screw and a tissue anchor thread, wherein the tissue” was replaced with ---each tissue anchor further comprises a carrier disk, wherein each tissue---.
In claim 4 line 6, insert ---respective--- before “tissue anchor”.
In claim 4 line 7 insert ---respective--- before “tissue anchor”.
In claim 5 line 1, replace “the” with ---each---.
In claim 6 line 2, “a tissue anchor” was replaced with ---the at least one tissue anchor---.
In claim 6 line 4, “a ring” was replaced with –the ring element--.
In claim 7, at line 2 after “comprising”, insert ---the device according to claim 1 and---.
In claim 7 at line 4, “a tissue” was replaced with ---each at least one tissue---.
In claim 7 at line 6, “an” was replaced with ---the---.
In claim 7 at line 8, “the” was replaced with ---each respective---.
In claim 7 at line 9 “threads” was replaced with ---thread---.
In claim 7 at line 9 “an” was replaced with ---the---.
In claim 7 line 9 replace “III;” with ---III; and---
In claim 7 at line 10 “guiding a” was replaced with ---guiding each respective---.
In claim 7 at line 11 “a” was replaced with ---each respective---.
In claim 7 at line 11 “an annuloplasty ring; and” was replaced with ---the annuloplasty ring.---.
In claim 7, delete line 12 entirely. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach nor substantially render obvious the annuloplasty ring device of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/           Primary Examiner, Art Unit 3774